       Case 2:19-cr-00069-WHW Document 91 Filed 01/28/19 Page 1 of 8 PageID: 69


                                    UNITED STATES DISTRICT COURT
                                       DISTRICT Of NEW JERSEY


 UNITED STATES Of AMERICA                                      Mag./Crim. No.      /%
                                                              APPLICATION FOR PERMISSION
                       v.                                     TO ENTER PLEA OF GUThTY

                                                              (Defendant with Counsel)
      Arthur N. Martin, Ill
      (Defendant’s Name)




   Arthur N. Martin, Ill                        ,   hereby certifies as follows:
 (Defendant’s Name)


 1.        My full name is Arthur N. Martin, Ill                          and I request that all proceedings
           against me be held in that name.
2.         I understand that the Constitution and laws of the United States guarantee me the right to be
           represented by a lawyer at every stage in these proceedings, including any trial on these
           charges, and that if I cannot afford to hire a lawyer, the Court will provide one for me.
3.         I have a lawyer who is representing me in this proceeding. My lawyer’s name is
             Jack Arseneault                               I am satisfied that I have had enough time
                                                               .


           to discuss this matter with my lawyer.
4.         Engiish() [NeTtm native                                                         after [grade]
            entertainment manager          (occupation).

5.         I have taken9j [T-HE—Ftb6WINTrugs or medication within the past seventy-two
           hours:

6.         1 [HAVE]                    been a patient in a mental hospital or institution. I
           O’jj believe that at the present time I am mentally ill or mentally incompetent inany
           respect.

7.         I received a copy ofthe-[GO.MRLAT4ffINBIGFME.NT INFORMATION before being
           called upon to plead. I have read and discussed it with my awyer. understand that the
           substance of the charge(s) against me is that I: conspired with my cousin to fraudulently
            discharge my mortgage, constituting the crime of conspiracy to commit bank fraud.


           [add separate sheets if necessary]

                                                                                           DNJ-CR-12 (Rev. 0812010)
     Case 2:19-cr-00069-WHW Document 91 Filed 01/28/19 Page 2 of 8 PageID: 70




WAIVER Of INDICTMENT (If APPLICABLE)

8.       My lawyer has explained to me that I have a constitutional right to be charged by an
         indictment of a grand jury but that I can waive that right and consent to being charged
         through a criminal Information filed by the United States Attorney.

9.      I understand that unless I waive indictment I may not be charged with a felony unless a grand
        jury finds by return of an indictment that there is probable cause to believe that a
        crime has been committed and that I committed it.

10.     I also understand that if I do not waive indictment, the government may present the case to
        the grand jury and request the grand jury to indict me.

11.     I understand that a grand jury is composed of at least 16 and not more than 23 persons, that
        at least 12 grand jurors must find that there is probable cause to believe that I committed the
        crime. I also understand that the grand jury may or may not indict me.

12.     I further understand that by waiving indictment by the grand jury, the case will proceed
        against me on the United States Attorney’s Information as though I had been indicted.

13.     My attorney has discussed the nature of the charge(s) against me and waiving my right to
        indictment thereon by grand jury, I frilly understand those rights, and I wish to waive
        indictment by grand jury.

14.     My decision to waive indictment by grand jury is made knowingly and voluntarily, and no
        threats or promises have been made to induce me to waive indictment.

THE GUILTY PLEA

15.     I have told my lawyer all the facts and circumstances known to me about the charge(s) set
        forth in the [COMPLAINT] [INDICTMENT] [INFORMATION].

16.     I am satisfied that my lawyer understands the information which I have provided, and that
        my lawyer has counseled and advised me on the nature of each charge and on all possible
        defenses that I might have in this case.

17.     In addition, my lawyer has explained to me, and I understand, that if I enter a plea of NOT
        GUILTY (. pesi           my plea ef-NF-GTHL-T-Y), under the Constitution and laws of the
        United States I would be entitled to a speedy and public trial by aju qf hiç         sons on
        the charge(s) contained in this [CMRLA.44INillLIMEN-T]

1$.     My lawyer has explained to me, and I understand, that at such a trial the jury would be told
        by the judge that I am presumed to be innocent, and that the Government would be required
        to prove me guilty of the charge(s) against me beyond a reasonable doubt. I understand that

                                                  2                                   DNJ-CR-12 (Rev. 08/2010)
                            Case 2:19-cr-00069-WHW Document 91 Filed 01/28/19 Page 3 of 8 PageID: 71

                                     I would not have to prove that I am innocent, and that I could not be convicted unless all
                                     twelve jurors voted unanimously for conviction.

                        19.          My lawyer has explained to me, and I understand, that if I went to trial on these charge(s),
                                     the Government would have to produce in open court the witnesses against me, and that my
                                     lawyer could confront and cross-examine them and object to evidence offered by the
                                     Government.

                       20.           My lawyer has further explained to me, and I understand, that I have the right to produce
                                     witnesses and could offer evidence in my defense at a trial on these charge(s), and that I
                                     would have the right, if I so chose, to testif’ on my own behalf at that trial; but if I chose not
                                     to testifr, the jury could draw no suggestion or inference of guilt from that fact.

                       21.           My lawyer has explained to me, and I undernd, that if I plead GUILTY to any charge(s)
                                     in this [COMELAWR9-[-l1GT-M1N4                   RIviATIO] and the judge accepts my plea,
                                     I WAIVE MY RIGHT TO TRIAL AND THE OTHER RIGHTS SET FORTH IN
                                     PARAGRAPHS 17, 18, 19 and 20 ABOVE. I am aware and understand that if my GUILTY
lwlse
                                     plea is accepted, there will be no trial and a judgment of GUILTY will be entered after
plea a9roement, of three years
probation and a $12000 ti.       -   which, thejudge, upon consideration ofmy presentence report, will impose pumshment upon
                                        .       .                 .     .




                                     me. I understand that


                       22.           My lawyer has also explained to me, and I understand, that if I plead GUILTY, I WAIVE
                                     MY RIGHT NOT TO INCRIMINATE MYSELF. I understand that the judge will ask me
                                     what I did and I will have to acknowledge my guilt as charged by setting forth my actions so
                                     that the judge is satisfied that I am, indeed, guilty. I understand that any statements I make
                                     at the time I plead GUILTY, if untrue and made under oath, can be the basis of a perjury
                                     prosecution against me.

                      SENTENCING ISSUES

                      23.            My lawyer has informed me, and I understand, that the maximum punishment which the law
                                     provides for the offense(s) charged in this [COMPLAINT] [INDICTMENT] [INFORMATION]
                                     is:

                                     A M(IMUM OF )              O
                                                                years imprisonment and a fine of $            Ifor the offense(s)
                                     char ed in Count(s)  )          My lawyer has further explained, and I understand, that there
                                                                            .



                                     is 0 <[AJ.mandatory minimum punishment of __years imprisonment and [N] [A] mandatory
                                     minium fine of         for the offense(s) charged in Count(s)
                                                     $_________




nd if the judge accepts my GUILTY
                                     I understand that if I       lead GUILTY to Count(s)                         of the M.PLA1N-F]
lea, I wilt be sentenecd to three
ears probation, plus an aggregat
neof $12000.
                                                                                              My lawyer has additionally explained, and
                                     I understand, that in addition to or in lieu of the penalties already discussed, I may be ordered to
                                     make restitution to any victim of the offense and that the Court may require me to make a
                                     restitution in services instead of money or to make restitution to a designated third person or
                                     organization instead of the victim. I understand that in determining whether to order restitution
                                                                                   3                                  DNJ-CR-12 (Rev. 08/2010)
                             Case 2:19-cr-00069-WHW Document 91 Filed 01/28/19 Page 4 of 8 PageID: 72

                                      and the amount of restitution the Court will consider the amount of the loss sustained by any
                                      victim as a result of the offense, my financial resources, the financial needs and earning ability of
                                      my dependents, and any other factors as the Court deems appropriate.

                                      I understand that I will be assessed S 100 for each felony upon which I am sentenced and $25 for
                                      each misdemeanor, if any.

                        24.           I hereby declare that no officer or agent of any branch of government, (federal, State or Local),
 than that prescnbed by my plea       nor my lawyer, nor any other person, has made any promise or suggestion of any kind to me, or
 agreement,
                                      within my knowledge to anyone else that I will receive a lighter sentence .r-..probatin or any
                                                                                                                    -




                                      other form of leniency if I plead GUILTY. My lawyer has explained, and I understand, that only
                                      the judge may decide what punishment I shall receive, and that if any person has told me
                                      otherwise, that person is not telling me the truth.

                        25.           I understand that the sentence to be imposed upon me is within the sole discretion of the
                                      sentencing judge, subject to the provisions of the Sentencing Reform Act of 1984.

                        26.          I understand that in deciding what sentence to impose upon me, the sentencing judge is required
                                     to consider the maximum and minimum prison terms, fines and terms of supervised release
                                     recommended under the Sentencing Guidelines. I understand that the Sentencing Guidelines may
                                     authorize departures from the maximum and minimum Guidelines recommendations under certain
                                     circumstances.

                       27.           I understand that the Sentencing Guidelines are advisory, and that the sentencing judge must also
                                     consider the other statutory factors identified in 18 U.S.C. § 3553(a) in deciding what sentence to
                                     impose. I understand that the judge has the authority to impose a sentence more severe (up to the
                                     statutory maximum) or less severe than the sentencing range recommended by the Guidelines.

                       28.           I have discussed with my attorney how the Sentencing Guidelines might apply to my case.

                       29.           I understand that the Court will not be able to determine the sentence for my case until after the
                                     Presentence Report has been completed and both I and the Government have had an opportunity
                                     to read the report and challenge any facts reported by the probation officer.

                       30.           I understand that the Court may be bound to impose a fine in accordance with statutory
                                     requirements.

                       31.           I understand that parole has been abolished and if I am sentenced to prison I will not be released
                                     on parole.

                       32.           I further understand that
the Court accepts my GUILTY plea
nd sentences me in accordance with
                                     anyterm-of-i-mpri5ornent-andthatanyvio1ationofthatemofsupeisedrelease-may-r-esu1tin—
]rea5O
                  impose a term of
                                     an

                                     Jam-pleading-guilty:



                                                                                   4                                    DN]-CR-12 (Rev. 08/2010)
                              Case 2:19-cr-00069-WHW Document 91 Filed 01/28/19 Page 5 of 8 PageID: 73


                                      I further understand that the provisions of2l U.S.C. §           provide for a mandatory
                                      minimum term of supervised release of         years, [.O[DONOiàpp1y to my case.

                        33.           I understand that I will have no right to withdraw my plea on the grounds that anyone’s prediction
                                      as to the Guidelines range or expectation of sentence proves inaccurate.

                        34.           My lawyer has explained to me, and I understand, that if I am not a citizen of the United States,
                                      my plea of GUILTY to the charged offense(s) [MAY] ..WILL HKELYresult in my being subject
                                      to separate immigration law proceedings to have me removed from the United States by making
                                      me deportable, excludable, or inadmissible, or ending my naturalization.

                        35.           My lawyer has explained to me, and I understand, that if the charged offense(s) is a sex offense
                                      under 42 U.S.C. § 16911(5), myplea of GUILTY[MAYJ:[WILLLIKELY1resU1t in a requirement
                                      that I register as a sex offender under Federal and State law, and I will be subj ect to the registration
                                      law’s requirements and penalties.


                        PLEA AGREEMENT

                        36.           I hereby declare that I have not been forced, coerced or threatened in any manner by any person
                                      to plead GUILTY to these charge(s). Nor have I been told that if I refuse to plead GUILTY, other
                                      persons will be prosecuted.

                        37.          There [HAS] [HAS NOT] been a plea agreement entered into between me and the United States
                                     Attorney, by Assistant United States Attorney Anthony Moscato                    (name).

                                         ],The plea agreement DOES NOT exist in written form.
                                      [vi] The plea agreement DOES exist in written form. I have read it or have had it read to me in
                                        English               (LANGUAGE). My lawyer has explained it to me and I understand it.

                        38.          The substance of the plea agreement is:                 that I plead guilty to conspiracy to commit bank fraud and, if that guilty plea
                                       is accepted by the Court, that I will be sentenced to three years probation and fined $12000 due on the date of sentencing.




                        39.          The plea agreement(                  S][D8E-SNTtcontain stipulations agreed to by the parties.

                                     IF APPLICABLE, CHOOSE ONE Of THE FOLLOWING:

                                      [J               I understand that my plea agreement sets forth a- nit lines-ea+cuIMn,n-whih-Ia.gzeeJs_
under Rule 11 (c)(1)(Cl, a sentence of three           t-he-tota4-uie1ineS—efne—ievo1-af3heab1e-te-ine-in-thTs-tase. I further understand that
years probation and a $12,000 fne, which
                                                       I have waived the right to argue that the sentencing judge should impose a sentence below
                                                                .         .

agree is reasonable takin9 Into account all the
factors under TiUe 18. United Slates Code,
                                                                                                      and that the government has waived the right
that prescribed by   my ea agreement
                                                       to argue for a sentence above the range thaU.esu.ks-from-thisoffense-levei--
prescribed by my plea agreement, and that,
                                                                                                 __—1
in which case the parties would be returned to
the status prior to the entry of the plea agreement.
                                                                                                 5                                             DN].CR-12 1R en. 0812010
  Case 2:19-cr-00069-WHW Document 91 Filed 01/28/19 Page 6 of 8 PageID: 74

       []    I understand that my plea agreement sets forth a Guidelines calculation which I agree is
             the total Guidelines offense level applicable to me in this case. I further understand that
             with the exception of arguments regarding a departure as set forth in Paragraph          of
             Schedule A to the plea agreement, I have waived the right to argue that the sentencing
             judge should impose a sentence below the range that results from this offense level, and
             the government has waived the right to argue for a sentence above the range that results
             from this offense level.

       []     The plea agreement contains stipulations regarding certain facts. I understand that if the
              sentencing court accepts a factual stipulation set forth in the plea agreement, both I and the
              government have waived the right to file an appeal, collateral attack, writ, or motion
              claiming that the sentencing court erred in doing do.

40.   I understand that my plea agreement         DE t1JOE&-NOT—fR-eVH3E-] that under certain
      circumstances I have waived my right to appeal or collaterally attack the sentence imposed in this
      case.

41.   My lawyer has explained to me, and I understand, that if the judge accepts from GUILTY plea
      under the plea agreement, including the government’s proposal to dismiss charges or to not bring
      other charges, the judge is not bound to follow the other terms of the plea agreement, including
      the stipulations recommending that a particular sentence or sentencing range is appropriate or that
      a particular provision of the Guidelines does or does not apply. I understand that if the judge does
      not follow one or all of the other terms of the plea agreement, including the stipulations, I will
      have no right to withdraw my GUILTY plea, even if the disposition of my case may be less
      favorable than that proposed in the plea agreement.

42.   I believe that my lawyer has done all that anyone could do to counsel and assist me, AND I AM
      SATISFIED WITH THE ADVICE AND HELP MY LAWYER HAS GWEN ME.

43.   I know the judge will not permit anyone to plead GUILTY who claims to be innocent, and with
      that in mind and because I am GUILTY, I respectfully request that the Court accept my plea of
      GUILTY and to have the Clerk enter my plea of GUILTY as follows:

      To Count(s)                of this

44.   I offer my plea of GUILTY freely and voluntarily and of my own accord wjth1ulLundrstanding
      of all matters set forth in the                                           .FRI\’L&TIQN]1’ in this
      application, and in the certification of my lawyer which is attached to this application.

45.   I   herc1arc that I wish to waive the reading of the [COMPL—A-I]11NDiCTMENTT
      NFORMATIONJin.dpen court, and I request the Court to enter my plea of GUILTY as set forth
      iPaiEäjh43, above.




                                                    6                                 DNJ-CR-12 (Rev. 06120W)
  Case 2:19-cr-00069-WHW Document 91 Filed 01/28/19 Page 7 of 8 PageID: 75


46.    The following person(s), if any, assisted me in completing this application: Jack Arseneault
        and Greg Jones

I hereby certify’ that the foregoing information and statements herein are true. I am aware that if any of
the foregoing statements made by me are wilfully false, I am subject to punishment.

Signed by me in open court in the presence of my lawyer this 28th          day of January          ,   2011.




                                                    7                               DNJ-CR-12 (Rev. 08/2010)
     Case 2:19-cr-00069-WHW Document 91 Filed 01/28/19 Page 8 of 8 PageID: 76


                                    CERTIFICATION OF COUNSEL


Jack Arseneault                                      hereby certifies that:

1.      I am an attorney at law of the State of New Jersey   and   have beeic                ‘] ASI€Nfi3—
        T--REPR-ESEENf9 the defendant Arthur N. Martin,      (H                  ,    in   [MAGISTRATE]
        [CRIMINAL] No.

2.      I have read and fully exiIainçcLta.thdefendant the allegations contained in the [€OMPLPcINT
        [-INDICTMENT]

3.      To the best of my knowledge and belief the statements, representations, and declarations made by
        the defendant in the foregoing Application are in all respects accurate and true.

4.      (IF APPLICABLE) In my opinion the defendant’s waiver of indictment by grand jury is
        voluntarily and knowingly made, and I recommend to the Court that the waiver be accepted by the
        Court.

5.      Imy opirjpn the defendant’s waiver of reading the [-C.Ml’L-*1NFf1iNDIeT*FENT]
        ([]jORMATIOJn open Court as provided in Rule 10 is voluntarily and knowingly made, and
        I recommend to the Court that the waiver be accepted by the Court.

6.      I have explained the maximum and any mandatory minimum penalty for each count to the
        defendant. I have explained to him that he may be ordered to make restitution under the Victim
        and Witness Protection Act.

7.      I have explained to the defendant that in imposing sentence, the sentencing judge is required to
        consider the Sentencing Guidelines, and I have further explained how the Guidelines might apply
        to this offense and to the defendant. I have further explained to the defendant that the Guidelines
        are advisory, not mandatory, and that the sentencing judge may impose a sentence higher or lower
        than that recommended by the Guidelines.

8.      The plea of GUILTY offered by the defendant in Paragraph 43 accords with my understanding of
        the facts related to me and is consistent with my advice to the defendant.

9.      In my opinion the plea of GUILTY as offered by the defendant in Paragraph 43 of this Application
        is voluntarily made with understanding of the consequences of the plea. I recommend that the
        Court accept the plea of GUILTY.

Signed by me in open Court in the presence of the defendant above named, and after full disclosure of the
contents of this Certification to the defendant, this 28thday Qfnuary 2019.




                                                     8                               DN].CR-12 (Rev. 08/2010)
